Marshall, J.
The questions for consideration on this appeal are: (1) Is ch. 250, Laws of 1895, void for uncertainty ? (2) Is such chapter improper or unconstitutional? (3) Is it requisite to the validity of a regulation fixing officers’ fees under such chapter that it be published, as laws are required to be published under the constitution and statutes of this state? (4) Was the question of the legality of plaintiff’s claim res adgudicata by reason of the court having, in a previous action between the same parties, allowed a recovery of fees in accordance with the general statutes ? These questions will be briefly considered in their order.
1. The title of the act of 1895 is in the following language: “ An act relating to the punishment of vagrancy, drunkenness, and similar offenses, and the fees of officers in prosecution therefor.” The body of the act, in sec. 1, provides for the manner of punishing offenders of the classes mentioned, and sec. 2 provides that county boards of supervisors may, from time to time, fix and regulate the fees or compensation of officers and magistrates for services performed in all prosecutions for any of such offenses, except when such prosecutions shall be under a city or village charter or ordinance. Wherein there is any indefiniteness in either the title or the body of the act is not pointed out in the findings of the trial court, or suggested by respondent. If uncertainty exists so as to warrant the court in saying that the law is void on that account, there ought not to be any difficulty in discovering it, for legislation cannot properly be thus brushed aside and nullified if susceptible of any reasonable construction that will support it. No difficulty in discovering such construction appears. The title refers to and calls for provisions in *30regard to the punishment of several well-known classes of offenses, and for the regulation of the fees of officers in the enforcement of the law in regard to such offenses. The body of the act responds clearly to the calls of the title, making a law easily understood, so far as anything which we can discover.
2. The mere wisdom or reasonableness of the act is not a matter for judicial investigation. That is a field exclusively within the domain of legislative power. Within constitutional limitations, it is for the legislature to make the law, and for the courts to declare and apply it, without reference to the notions of judges as to the wisdom or reasonableness of it. That the law in question is not in excess of constitutional legislative power is ruled by Ryan v. Outagamie Co. 80 Wis. 336. It is sufficient for this case, on that question, to refer to that decision.
3. The constitutional requirement in regard to the publication of laws, and the legislative requirement as well, refer to statutes enacted by the legislature, not to mere ordinances, resolutions, or proceedings by local governing bodies pursuant to a valid grant of power to legislate in regard to local matters. We are referred to numerous adjudications to support the contention that the resolution of the county board is invalid because not published, none of which appears to affect the question. They go only to show that an act passed by the legislature, to be valid, must be published, as in State ex rel. Cothren v. Lean, 9 Wis. 279, where the question arose in regard to a law providing for the submission to voters of the question of the removal of a county seat, or to show that, where the statute provides for legislation by local bodies and that it shall be published, publication of such local legislation is necessary, as in Smith v. Sherry, 54 Wis. 114. The question there was whether a determination by a county hoard, in respect to changing the boundaries of a town, was valid without publication thereof, *31in view of the fact that the statute provided that legislation in that regard by county boards should be published in a particular manner. The statute in question delegated power to county boards to legislate. That Avas duly published in all respects as required by law. It does not contain any provision requiring the action of a county board under it to be published as a prerequisite to its validity. The claim that the general statutes, requiring the publication of the proceedings of county boards for the information of the public, applies, cannot be sustained. That is purely directory; compliance with it is not essential to the validity of the proceedings.
4. The fact that in another case, on a different cause of action, the validity of the law in question might have been determined, does not make the judgment there rendered res acljudicata in this case, in the absence of evidence to show that the question was actually presented to the court and decided, and became a part of the judgment. The doctrine of the conclusiveness of a former adjudication does not go so far as to make such adjudication in one case necessarily binding between the same parties in another case, involving-questions that might have been decided in the former. The general rule is often stated by courts and text writers, that a judgment in bar, or as eAddence in estoppel, is binding not only as to every question actually presented and considered and upon which the court rested its decision, but as to every p'oint that might have been presented and decided in the case, and that is strictly accurate when applied to the cause of action in which the adjudication occurs, whether in the same or in some other case, but not when the same question is subsequently raised between the same parties on a different claim or cause of action. In the latter situation the former judgment is binding only as to matters actually presented and litigated in the former case. To make the rule applicable literally, there must be an identity of parties, *32an identity of subject matter, and an identity of cause of action. In Cromwell v. Sac Co. 94 U. S. 351, Mr. Justice Field, speaking for the court, very clearly points out the difference between the effect of a judgment in the same action, or in regard to the same cause of action, and when it is resorted to as an estoppel between the same parties upon a different claim or cause of action. Here there is no proof that the precise question upon which this case turned was •presented in the former case and decided; therefore, though, apparently, such question might have been decided, the judgment does not affect plaintiff’s right to recover one way or the other.
It follows from what has preceded that the regulation of officers’ fees, made by the county board of Paeine county, •in accordance with which plaintiff’s bill was allowed by the county board, was valid, and measured the right of plaintiff to recover, and that the decision of the trial court to the ■contrary must be reversed.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded with directions to render judgment for costs in favor of the defendant.
The above mandate was modified January 10,1899. See ante, page iv.